Title: From John Adams to James McHenry, 16 September 1798
From: Adams, John
To: McHenry, James



Sir
Quincy Sept 16 1798

I have received your letter of the 10th and return you the letters from Gen Wilkinson & the Q Msr. Gen.
Inclosed is a letter from John Hampden Palmer of Vermont to Judge Cranch, requesting his aid in procuring a pair of coloures. This young gentleman is a grandson of old Gen Palmer, my neigbor, who was active, and useful in the early parts of the late revolution & indeed I believe through the whole of it. He is represented to me as a young man of sprightly abilities. It would gratify my feelings to give him a commission
With great esteem I have / the honor to be &c

John Adams